            Case 1:18-cr-00283-GHW Document 32 Filed 06/10/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/10/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :    1: 19-cr-283-GHW
                                                              :
 LOUIS BRAVO,                                                 :         ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, District Judge:

        The Court scheduled a status conference to take place on June 11, 2020 at 3:30 p.m.

Counsel for the defendant has since requested that the conference be converted into a change of

plea hearing. Dkt. No. 29. The Court stated that it could accommodate that request, Dkt. No. 30,

however, the United States has objected to a remote change of plea hearing. Dkt. No. 31. As a

result, the Court anticipates that the conference scheduled for June 11, 2020 at 3:30 p.m. will

proceed as a status conference only. The parties have not expressed agreement to an adjournment

of the conference. Accordingly, it is hereby

        ORDERED that the status conference scheduled for June 11, 2020 at 3:30 p.m. will take

place by Skype for Business videoconference. To access the conference, paste the following link

into your browser:

        https://meet.lync.com/fedcourts-nysd/gregory_woods/OTN36FB3.

        To use this link, you may need to download software to use Skype’s videoconferencing

features.1 Participants are directed to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Users who do not have an Office 365 account may


1
 See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-
us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:18-cr-00283-GHW Document 32 Filed 06/10/20 Page 2 of 2



use the “Join as Guest” option. When you successfully access the link, you will be placed in a

“virtual lobby” until the conference begins. Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured to work with Skype for Business.

For further instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

        IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

        Call-in number: 1-917-933-2166

        Conference ID: 601335410

        IT IS FURTHER ORDERED that the defendant’s executed consent form be submitted to

the Court at the Court’s chambers email account in advance of the proceeding if he consents to

conduct the proceeding by remote means.

Dated: June 10, 2020



                                                            ____________________________
                                                                   Gregory H. Woods
                                                               United States District Judge




2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020),
https://www.microsoft.com/en-us/download/details.aspx?id=54108.

                                                      2
